United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1758
Issued: April 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2012 appellant, through her attorney, filed a timely appeal of a May 18,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) addressing her
alleged recurrence of disability on April 1, 2009. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
developed a recurrence of disability on April 1, 2009 causally related to her December 2, 2008
employment injuries.
On appeal, counsel argued that the statement of accepted facts did not accurately describe
appellant’s light-duty position at the time of her alleged recurrence of disability. He further
alleged that, the report of the impartial medical examiner, Dr. Roy Friedenthal, a Board-certified
1

5 U.S.C. § 8101 et seq.

orthopedic surgeon, supported her claim or in the alternative was not sufficiently well reasoned
to constitute the weight of the medical opinion evidence.
FACTUAL HISTORY
On December 2, 2008 appellant, then a 43-year-old window and distribution clerk filed
an occupational disease claim alleging that she developed carpal tunnel syndrome and ulnar
neuritis in her right arm. She stated that her symptoms were beginning in her left arm.
Appellant attributed her condition to repetitious actions at the employing establishment.
Dr. Scott Fried, an osteopath, examined appellant on November 19, 2008 and diagnosed flexor
tenosynovitis on the right, radial neuropathy and ulnar neuropathy on the right and ulnar
neuropathy on the left. He also diagnosed brachial plexopathy/cervical radiculopathy on the
right and carpal tunnel median neuropathy. Dr. Fried attributed appellant’s condition to her
employment duties and recommended an alternate day work schedule with rest in between. He
also restricted her overhead reaching and repetitive activities.
Appellant provided her job descriptions from December 19, 1987. Beginning on
January 21, 2008 she performed various duties in three different postal services including
Margate, Atlantic City and Ventor. Appellant worked on Monday, Tuesday, Wednesday, Friday
and Saturday performing window service, postage due and business reply mail, registry and mail
distribution duties. OWCP accepted her claim for cubital tunnel syndrome, carpal tunnel
syndrome and wrist sprain all on the right on January 27, 2009.
In a report dated April 9, 2009, Dr. Fried reviewed appellant’s functional capacity
evaluation on February 26, 2009 and found that this demonstrated diminished abilities to
manipulate small objects and significantly increased symptoms with repetitive activities in the
upper extremities and with lifting and carrying activities. He opined that she could not return to
her full-duty position. The functional capacity evaluation indicated that appellant could sit for
four hours, stand for five hours and walk for eight hours a day. She was limited to 30 minutes of
sitting at a time and two hours of standing and walking. Appellant could lift up to 10 pounds.
She was unable to perform fine manipulation, firm grasping or pushing and pulling. Appellant
was limited to sedentary work. The examination noted that she was having significant symptoms
working eight hours a day three days a week and suggested that she should be limited to
four-hour shifts.
Dr. Fried completed electromyogram (EMG) and nerve conduction velocity studies on
February 24, 2009 and reviewed the results on April 20, 2009. He opined that appellant’s
electrodiagnostic testing revealed brachial plexus involvement on the right, ulnar nerve
involvement at the elbows, bilaterally and bilateral median nerve involvement at the carpal canal
as well as radial nerve involvement of the right elbow. On April 29, 2009 Dr. Fried noted that
she was not working.
Appellant filed a notice of recurrence on May 4, 2009 alleging that on April 1, 2009 she
stopped work due to Dr. Fried’s recommendations. In a note dated April 1, 2009, Dr. Fried
stated that she experienced ongoing significant symptoms without any overall benefits from
therapy. He noted appellant’s moderate-to-severe pain and paresthesias. Dr. Fried noted that she
was working part time, three days a week with a day off in between for rest. He described

2

appellant’s duties as lifting packages up to 10 pounds, operating the register and scanning.
Dr. Fried stated that she reported that she was unable to take breaks because of pressure to keep
moving. He concluded, “We will pull her from work at this point to focus on rest and treatment
and add a trial of the water massage tables.”
OWCP requested additional information regarding appellant’s claim on May 26, 2009.
Appellant provided her employment duties on June 15, 2009. OWCP referred her for a second
opinion evaluation with Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon. In his
June 24, 2009 report, Dr. Hanley diagnosed bilateral overuse syndrome with probable
entrapment neuropathies at both elbows and recommended that appellant’s left upper extremity
condition be accepted as well as her right. He found that she could work with restrictions on her
upper extremities including no repetitive work for more than 30 minutes at a time. Dr. Hanley
also restricted appellant’s lifting, pushing and pulling to 10 pounds for two hours a day. He also
restricted her reaching and reaching above the shoulder to two hours each a day, but indicated
that she could work eight hours a day.
The employing establishment stated that appellant was a full-time regular sales and
window clerk with other duties assigned. Appellant’s duties included four hours of back-up
window clerk, two hours of prepping mail to be forwarded or returned to the sender and two
hours of distribution clerk work. As a distribution clerk she was required to carry up to 70
pounds. The employing establishment noted appellant’s restriction on November 19, 2008 of
working every other day, no lifting over 10 pounds and no pushing or pulling. It stated that she
began working as the main window clerk with assistance for heavy parcels and coworkers
moving the wheeled containers as she could not pull or push.
The statement of accepted facts indicated that appellant reduced her work schedule to
limited-duty eight hours a day, three days a week on October 22, 2008. Appellant stopped work
on March 25, 2009. On August 3, 2009 Dr. Fried continued to support her total disability for
work. He examined appellant on August 5, 2009 and diagnosed flexor tenosynovitis right,
scapholunate ligament injury right wrist, radial neuropathy right, ulnar neuropathy right and left
and brachial plexopathy or cervical radiculopathy on the right, carpal tunnel syndrome due to
work activities. Appellant underwent an EMG on August 14, 2009 which demonstrated mild left
ulnar nerve compromise at the medial elbow level unchanged from February 24, 2009, normal
right ulnar nerve, normal bilateral median nerves and mild right lower brachial plexus nerve
compromise.
On September 10, 2009 OWCP requested a supplemental report from Dr. Hanley. On
October 28, 2009 Dr. Hanley reviewed a video supplied by the employing establishment and
stated that this did not alter his opinion. He attributed appellant’s condition to her repetitive
duties and noted that she could return to work within his earlier restrictions. In a note dated
November 3, 2009, Dr. Hanley responded to OWCP’s request for additional information and
stated that he had not examined her since June 24, 2009 and could not address whether her
condition was ongoing.
By decision dated November 17, 2009, OWCP denied appellant’s claim for recurrence.
It found that she had not submitted the necessary medical opinion evidence to establish a change

3

in her injury condition on or after April 1, 2009. Counsel requested an oral hearing before an
OWCP hearing representative.
OWCP referred appellant for a second opinion report with Dr. Robert Draper, a Boardcertified orthopedic surgeon, on January 6, 2010. In his report dated January 28, 2010,
Dr. Draper reviewed the statement of accepted facts and noted her accepted conditions. He
performed a physical examination and diagnosed overuse syndrome of the right upper extremity.
Dr. Draper found an essentially normal examination with minimal decrease in range of motion
for right wrist flexion and extension. He noted that appellant’s EMG demonstrated mild changes
in the median nerve. Dr. Draper stated that appellant’s diagnosis was causally related to her
employment. He opined that appellant was capable of performing modified-duty work lifting up
to 20 pounds occasionally and 10 pounds frequently. Dr. Draper stated that she could work eight
hours a day with no restriction to standing, walking, stooping, bending or sitting. He found that
appellant had reached maximum medical improvement.
At the oral hearing on March 11, 2010, appellant described her employment duties. She
testified that her arms began going numb in October 2008. Following the oral hearing appellant
submitted a report dated March 16, 2010 from Dr. Fried describing her history and noting that,
six months prior to his report, she noted progressive increased symptoms on the right with more
frequent pain in the medial elbow and radiation of numbness and tingling into her hand.
Dr. Fried stated in December 2008, appellant had experienced benefits from therapy and noted
that she was working three days a week mostly at the window. He stated that by February 19,
2009 appellant noted intermittent symptoms and increased pain. Dr. Fried stated, “By April 1,
2009 [appellant] felt that she had some improvement with her treatments and continued to work
modified[-]duty part time.” He stated that her February 24, 2009 EMG corroborated brachial
plexus involvement and radial nerve issues on the right, bilateral ulnar nerve involvement at the
elbow and bilateral median nerve involvement at the carpal tunnels. Dr. Fried noted that
appellant stopped work by April 29, 2009 and felt that her symptoms had improved. He
reviewed Dr. Hanley’s report and agreed with his diagnoses. Dr. Fried stated that he advised
appellant to stop work on April 1, 2009 as her work activities were worsening her problem and
she was showing progression of symptomatology trying to perform her work activities. He
stated, “She not only had a recurrence but actually a progression of her underlying pathology and
this was the cause of her need to come out of work.”
The hearing representative set aside OWCP’s November 17, 2009 decision on June 1,
2010 and remanded the case. She found that appellant’s accepted conditions should include left
side overuse syndrome and nerve entrapment. The hearing representative also found that
appellant was capable of working four hours a day with restrictions and was entitled to
compensation for partial disability beginning April 1, 2009 for four hours a day. She further
found a conflict between Dr. Fried and Dr. Hanley regarding the extent of appellant’s disability
for work. The hearing representative remanded the case for referral to an impartial medical
examiner.
In a decision dated July 26, 2010, the Chief of the Branch of Hearings and Review, set
aside the hearing representative’s June 1, 2010 decision and affirmed the November 17, 2009
decision in part and remanded in part. He found that Dr. Hanley supported that appellant could
work eight hours a day with restrictions rather than four hours as found by the hearing

4

representative. He further found that Dr. Fried’s March 16, 2010 report created a conflict with
Dr. Hanley and that no benefits would be payable until the medical conflict was resolved.
OWCP referred appellant for an impartial medical examination with Dr. George Glenn, a
Board-certified orthopedic surgeon, on September 27, 2010. It completed a statement of
accepted facts on August 17, 2010 listing the accepted conditions of cubital tunnel syndrome,
carpal tunnel syndrome and wrist sprain on the right. OWCP noted that appellant was not
working.
In a report dated November 16, 2010, Dr. Glenn noted that he had reviewed the statement
of accepted facts and the medical record. He performed a physical examination and noted
appellant’s description of pain with flexion and extension of the elbows greater on the right than
left. Dr. Glenn stated that she had a host of subjective complaints involving her right neck and
entire right arm as well as her left elbow, which could not be explained on the basis of concrete
reproducible physical findings. He found no clinical or electrodiagnostic evidence of ulnar
compression syndrome at the right elbow, bilateral carpal tunnel syndrome or tendinitis.
Dr. Glenn found that appellant was capable of performing modified-duty work eight hours a day.
He provided lifting restrictions of 20 pounds occasionally and 10 pounds frequently. Dr. Glenn
also stated that appellant should not lift overhead. He completed a work capacity evaluation on
November 25, 2010 and indicated that she could work eight hours a day with restrictions and that
she should not reach above the shoulder.
On December 28, 2010 OWCP denied appellant’s claim for compensation for the period
June 6, 2009 to August 13, 2010. Counsel requested an oral hearing on January 4, 2011. At the
oral hearing on April 13, 2011, he argued that Dr. Glenn’s report did not address the issue of
appellant’s left upper extremity or her recurrence on April 1, 2009. By decision dated July 6,
2011, the hearing representative set aside the December 28, 2010 decision and remanded for
further development. She found that the opinions of Drs. Hanley and Draper were of diminished
probative value and required further development. The hearing representative determined that
there was not a conflict between Dr. Hanley and Dr. Fried or Dr. Draper and Dr. Fried. She
stated that Dr. Glenn’s report was therefore not entitled to special weight as he was not properly
designated as the impartial medical examiner. The hearing representative determined that
Dr. Glenn’s report was sufficient to create a conflict with the reports of Dr. Fried and required
referral to an impartial medical examiner.
In a letter dated July 21, 2011, OWCP referred appellant to Dr. Friedenthal to resolve the
identified conflict of medical opinion evidence. It drafted a statement of accepted facts on
July 13, 2011 listing her history of injury, her accepted conditions and her performance of light
duty. The statement of accepted facts included appellant’s medical treatment and OWCP
referrals. OWCP provided Dr. Friedenthal with a list of questions, asking whether he believed
that she was disabled on April 1, 2009 from performing the duties of her job.
Dr. Friedenthal completed a report on September 14, 2011. He described appellant’s
history of injury and medical treatment. Dr. Friedenthal noted his findings of physical
examination stating that she limited the range of motion of her neck during examination to less
than that demonstrated on observation. He also stated that appellant severely restricted range of
motion at both shoulders and complained of severe pain on passive motion of the right shoulder.

5

Dr. Friedenthal found that she did not have atrophy, joint effusion, crepitus or swelling in her
upper arm. He noted that appellant’s left thenar muscle showed a very mild scaphoid appearance
when compared to the right suggesting mild muscle atrophy. On neurologic evaluation appellant
had no focal sensory deficits. She demonstrated give way weakness throughout the right upper
extremity. Appellant had positive Tinel’s signs at the median nerves at the wrist and ulnar
nerves at the elbows. Dr. Friedenthal reviewed her electrodiagnostic testing. He stated that
appellant currently had no clear objective deficits with no neural impairment. Dr. Friedenthal
stated, “While she reports Tinel’s sign at both elbows, she has positive Tinel’s sign in
nonphysiologic distributions, again reflecting nonphysiologic factors in this individual.” He
concluded that appellant’s ulnar nerve was sensitive to her repetitive work activities and that her
variable symptoms in the median distribution may be consistent with developing carpal tunnel
syndrome.
Dr. Friedenthal opined that appellant was capable of working eight hours a day with
restrictions against lifting greater than 20 pounds occasionally and 10 pounds routinely. He
stated that there were no objective clinical findings of right carpal tunnel syndrome, right wrist
sprain or right cubital tunnel syndrome or other identified conditions causally related to her
employment. Dr. Friedenthal stated that appellant’s medical records did not provide evidence of
total disability. In regard to diagnostic testing, he stated that while additional studies are
necessarily warranted, additional studies would not be inappropriate and might be of value.
In an October 26, 2011 decision, OWCP denied appellant’s claim for recurrence of
disability on April 1, 2009 finding that Dr. Friedenthal’s report established that she was currently
capable of working full time with restrictions. Counsel requested an oral hearing.
At the oral hearing on February 29, 2012 counsel argued that Dr. Friedenthal’s report did
not address the issue of a recurrence of disability on April 1, 2009. He further noted that the
statement of accepted facts did not describe appellant’s employment duties at the time of her
alleged recurrence.
By decision dated May 18, 2012, the hearing representative found that there was no
rationalized medical evidence in support of appellant’s claim that her condition and disability
after April 1, 2009 was due to her accepted work injuries. She further found that Dr. Friedenthal
opined that appellant was capable of working full time with restrictions. The hearing
representative affirmed OWCP’s October 26, 2011 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.2 When an
2

20 C.F.R. § 10.5(x).

6

employee, who is disabled from the job he or she held when injured on account of employmentrelated residuals, returns to a light-duty position or the medical evidence of record establish that
he or she can perform the light-duty position, the employee has the burden to establish by the
weight of the reliable, probative and substantial evidence a recurrence of total disability and
show that he or she cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.3
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA, which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.4 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.5
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.6
ANALYSIS
OWCP accepted appellant’s claim for cubital tunnel syndrome, carpal tunnel syndrome
and wrist sprain all on the right on January 27, 2009. Appellant began working three days a
week on November 19, 2008 with no lifting over 10 pounds and no pushing or pulling. She
began working as the main window clerk with assistance for heavy parcels and coworkers
moving the wheeled containers as she could not pull or push. Appellant stopped work and filed a
notice of recurrence of disability on April 1, 2009.
In support of her claim for total disability beginning April 1, 2009, appellant submitted a
report from Dr. Fried dated March 16, 2010 stating that he advised her to stop work on April 1,
2009 as her work activities were worsening her problem. Dr. Fried stated that she had
progression of her underlying pathology which resulted in her total disability for work.
OWCP referred appellant to Drs. Hanley and Draper for second opinion evaluations. An
OWCP hearing representative initially found that there was a conflict in medical opinion
evidence between Drs. Hanley and Fried regarding her disability for work. OWCP referred
appellant to Dr. Glenn for an impartial medical examination.
A subsequent hearing
representative found that, as Dr. Hanley did not fully respond to OWCP’s request for questions,
3

Terry R. Hedman, 38 ECAB 222 (1986).

4

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

5

R.C., 58 ECAB 238 (2006).

6

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

7

his reports were not sufficient to create a conflict with Dr. Fried. The hearing representative
determined that this rendered Dr. Glenn a second opinion physician for OWCP, rather than an
impartial medical specialist. Due to the change in designation, there was a resulting conflict
between Drs. Glenn and Fried regarding whether appellant was disabled and sustained a
recurrence of total disability.7 OWCP referred appellant to Dr. Friedenthal for an impartial
medical examination. The Board finds that Dr. Friedenthal was properly designated as the
impartial medical examiner.
The Board further finds, however, that Dr. Friedenthal’s report is detailed and well
reasoned but does not resolve the existing conflict of medical opinion evidence, namely whether
appellant sustained a recurrence of disability on or after April 1, 2009 due to her accepted
employment-related injuries. While he stated that she was currently capable of working with
restrictions, in response to OWCP’s questions regarding her alleged recurrence of disability in
April 2009, his only statement was that her medical records did not provide evidence of total
disability. Dr. Friedenthal did not explain how he reached this conclusion or why he discounted
Dr. Fried’s findings and conclusions. Without medical reasoning supporting his opinion that
appellant was never totally disabled, his conclusory statement is not sufficient to resolve the
conflict of medical opinion evidence.
The Board further finds that the statement of accepted facts presented to Dr. Friedenthal
did not provide him with sufficient information regarding appellant’s employment duties either
in her date-of-injury position or in her light-duty position at the time of her recurrence to
determine whether she could return to work. Dr. Friedenthal provided work restrictions, but
these restrictions exceed her date-of-injury position, which required lifting up to 70 pounds. He
did not specifically address appellant’s light-duty position in determining whether or not she had
a period of recurrence of total disability. Furthermore, Dr. Friedenthal did not correlate his
positive physical findings including thenar atrophy, ulnar nerve sensitivity and questionable
carpal tunnel syndrome to accepted conditions or to electrodiagnostic testing. In regard to
diagnostic testing, he stated that additional studies might be of value. Dr. Friedenthal did not
request or review such studies.
Due to the deficiencies in Dr. Friedenthal’s report, the Board finds that the case is not in
posture for decision as the conflict of medical opinion evidence has not been resolved.
CONCLUSION
The Board finds that OWCP must undertake additional development of the medical
evidence to resolve the existing conflict of medical opinion evidence by providing
Dr. Friedenthal with a complete statement of accepted facts and requesting a supplemental report
addressing the central issue of appellant’s alleged recurrence of disability in April 2009.

7

See e.g., J.B., Docket No. 07-1889 (issued January 29, 2008); see generally Cleopatra McDougal-Saddler, 47
ECAB 480 (1996) (the Board found that the report of a physician improperly designated as an impartial medical
examiner, because there was no existing conflict in medical opinion, could still be considered for its own intrinsic
value).

8

ORDER
IT IS HEREBY ORDERED THAT the May 18, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: April 19, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

